Detailed Action
Applicants amendments and arguments filed on March 21, 2022 have been acknowledged. Claims 1-20 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to generate in addition to modified search data based on updated client profile information but also generating a new search query, where the modified search data is used to perform additional searching in electronic listing services previous searched while the new search query is automatically accessed and used to search electronic listing services that not been previously searched. This is supported by the disclosure in at least paragraphs 75-78 and Figure 7. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of a facilitating searching for a property by automatically accessing and using both modified search data and a newly generated search query in response to updated client profile information to search previously searched electronic listing services in addition to searching not previously searched electronic listing services and the claims are directed to an improvement to the operation of searching for a property. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept conducting searches to identify a property are well known, however not in the specific configuration as presently claimed. 
Specifically, Mcgee et al. (US 20190318433), which is directed to a real estate computerized system, teaches using user profile information to generate alerts with respect to property sales (Mcgee paragraphs 103 and 115). Mcgee further teaches tracking activities of a user in a real estate listing website such as the properties searched by a user (Mcgee paragraphs 322-323) and using an API to connect to data sources such as a real estate listing service such as MLS  (Mcgee paragraph 354). Currie et al. (US 20180374131), which is directed to platform for managing products, teaches third-party resources, such as banking accounts and financial accounts, can be queried to obtain information regarding a client entity (Currie paragraph 44). Currie further teaches how client information can be continuously scanned to determined if the client profile information has changed such that it may be updated (Currie paragraph 52-53). Currie further teaches how the platform will identify if a better product becomes available based on information, such as the client profile (Currie paragraph 58). 
Bui et al. (US 20190080425), which is directed to providing on-demand real estate related products and services, teaches using Deep Learning or AI to determine parameters on real estate properties to determine what kinds of real estate property a user is looking for and may use this information to search and recommend real estate properties that the system thinks a user may be interested in (Bui paragraphs 94 and 95). 
Kuznetsov et al. (US 20130132360), which is directed to iterative and dynamic searching of publicly available data based on augmentation of search terms and validation of data relevance, teaches acquiring identifying data related to the client and metadata is included in a client profile, where when updating the metadata results in searching the previously search data sources using the updated metadata (Kuznetsov paragraph 8). Barba et al. (US 20150161200), which is directed to a search system that can be implemented in a real estate setting where the search system can be optimized to process real estate data for any of search, retrieval, and/or recommendation functions responsive to user input, teaches dynamically providing search results outside of a requested result set based on likely engagement with the results (Barba paragraph 5). 
Gutlapalli et al. (US 20110191312), which is directed to forking search requests and routing to multiple engines, teaches receiving a search query from a user and translates the search query such that the search query may be used in different search engines (Gutlapalli paragraph 39). Jagannathan (US 20080071769), which is directed to allowing database queries to be saved and an efficient mechanism that matches records whenever they are added or modified to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added or modified, teaches how users may perform a query such that results are obtained and the query may be saved such that when new results that are captured from the previous query are identified they may be added and the user may be notified of the new results (Jagannathan paragraph 20).
Kalin et al. (US 20120269926), which is directed to guided construction of a search query, teaches receiving a search query from a user and generating recommendations regarding additional and/or alternative search terms that a user may select to incorporate into their original search query to generate a new search query for searching (Kalin paragraphs 6-8). Huerga (US 20030101172), which is directed to facilitating efficient database records referenced by a data reference, teaches identifying additional databases not identified in a subset/order to include relevant records and these additional databases may be automatically searched (Huerga paragraph 109)
The Non-Patent Literature search shows similar findings, Baldominos et al. (Identifying Real Estate Opportunities Using Machine Learning) teaches using different machine learning techniques for identifying good real estate investment opportunities and how future innovation could be directed to using deep learning to extract features from natural language descriptions. Bhuiyan et al. (RAVEN: Web-based Smart Home Exploration System Through Interactive Pattern Discovery) teaches providing itemsets to users and receiving feedback on these itemsets from the user to identify potential properties of interest. 
However, the identified prior art fails to disclose the particular manner of generating in addition to modified search data based on updated client profile information but also generating a new search query, where the modified search data is used to perform additional searching in electronic listing services previous searched while the new search query is automatically accessed and used to search electronic listing services that not been previously searched as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689